Citation Nr: 1640511	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-37 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

In October 2013, the Board remanded the claim for a VA opinion on whether the Veteran's depression was aggravated (worsened) by his service-connected residuals of a head injury.  The case has been returned to the Board for appellate review.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that his depression is due to his military service or in the alternative secondary to service-connected head injury residuals.  

The Veteran was afforded a VA mental disorders examination in June 2009.  The examination was found to be inadequate as the examiner addressed direct causation but did not provide an opinion on secondary service connection.  Per an October 2013 Board remand, the issue was remanded for a VA opinion for secondary service connection.

A November 2013 VA mental disorders examination reflects that the examiner rendered a negative opinion for direct service connection.  However, in the rationale, the examiner stated it was difficult to say that the Veteran's depression is etiologically related to service.  The Board finds that clarification is required, as the language used by the examiner regarding direct service connection suggests uncertainty.  Additionally, the Board finds the November 2013 opinion inadequate for rating purposes as it is not responsive to the secondary service connection issue of whether the Veteran's depression was caused by or aggravated by his service-connected residuals of a head injury.  Accordingly, as the November 2013 examination is inadequate for rating purposes, the Board finds that remand is necessary to obtain addendum opinions to address the etiological questions noted above.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the November 2013 VA examination (records review) of the Veteran.  The claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  If the November 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The Veteran may be called in for examination, if deemed warranted.  In an addendum opinion, the examiner should provide an opinion on the following:


a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's depression is of service onset or otherwise related to or was caused by his active duty service.

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's depression was caused by his service-connected residuals of a head injury.  

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's depression was aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected residuals of a head injury.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the questions posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

